UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. CV 20-7785 VAP (MRWx) Date May 10, 2021
Title Sarieddine v. Vaptio
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys for Plaintiff: Attorneys for Defendant:
n/a n/a
Proceedings: ORDER TO SHOW CAUSE
1. Plaintiff filed a discovery motion that is not in the joint format mandated

under the Local Rules. (Docket # 93.) The motion is accompanied by a statement that
indicates that Defendant Vaptio did not provide its portion of the joint motion before the
moving party filed it. (Docket # 93-1 at 2.)

2: A party’s failure to file a required document within a deadline set by local
rule or to cooperate in the submission of a joint discovery motion “may be deemed consent
to the granting [ ] of the motion.” Local Rule 7-12. Therefore, Defendant is ORDERED TO
SHOW CAUSE for the failure to comply with the joint filing process and to submit a
substantive response to the discovery motion by May 14, at 12:00 p.m. If the Court does
not receive any submission, the motion will be granted as unopposed under local rule
without further proceedings. The Court will also award expenses to the moving party as
required under Federal Rule of Civil Procedure 37(a)(5).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
